                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON




United States of America,

                               Plaintiff,

v.                                                                    Case No. 3:17-cr-028 (3)
                                                                      Judge Thomas M. Rose

Darion Stargell,

                               Defendant.




    ENTRY AND ORDER DENYING DEFENDANT’S MOTION FOR
    COMPASSIONATE RELEASE (ECF 224).
______________________________________________________________________________

       Pending before the Court is Motion by Defendant Darion Stargell, assisted by counsel, for

a Reduction of Sentence Under the Compassionate Release Provisions Pursuant to 18 U.S.C. §

3582(c)(1)(A) and the First Step Act of 2018. (ECF 224). The Government filed a response, (ECF

225), and the time for filing a reply has expired.

I.     Background

       Between late 2016 and early 2017, Darion Stargell worked with other people to import

bulk amounts of fentanyl and heroin into the Dayton metropolitan area for resale. See ECF 98,

Plea Agreement at 264. Throughout that time, Stargell received drug couriers sent from Mexico to

Dayton. See id. Upon their arrival, Stargell acquired from them large quantities of illegal drugs

that he then redistributed in exchange for cash. See id. In this manner, Stargell helped distribute
hundreds of grams of controlled substances. See PSR ¶¶ 41-47.

       In September 2017, Stargell pleaded guilty to one count of conspiring to distribute fentanyl.

Prior to sentencing, the Probation Office prepared a PSR that detailed Stargell’s criminal history.

Although only in his late twenties at that time, Stargell had sustained multiple felony drug

convictions, including for: conspiracy to traffic cocaine (2008); trafficking in heroin (2012);

trafficking in heroin (2014); and engaging in a corrupt pattern of activity (2017). See PSR ¶¶ 67 –

78.

       The PSR also reported that Stargell suffered from no serious medical conditions at the time

of the offense. After a hearing, this Court sentenced Stargell to 120-months of imprisonment in

this case. See ECF 143, Judgment.

       The offense was not violent, and did not involve firearms. Since being incarcerated,

Stargell has worked at his rehabilitation. Stargell has completed academic and job skill courses.

ECF 224-1, Exhibit B - Individualized Reentry Plan - Program Review. Stargell submits that he

has the support of friends and family within the community. Stargell’s family members are

prepared to assist him should he be released. Stargell’s mother, Jeanette McDowell, has offered to

have Stargell reside with her upon release in West Carrollton, Ohio.

       According to the United States Sentencing Commission, “[r]ecidivism rates decline

relatively consistently as age increases,” from 35.5% under age 21, to 9.5% overage 50, lessening

the need to protect the public from further crimes of the defendant under 3553(a)(2)(C). See,

United States Sentencing Commission, Measuring Recidivism: The Criminal History Computation

of the Federal Sentencing Guidelines. Stargell is now thirty-one years of age.

       Stargell submits that, should he not be granted compassionate release, that he qualifies for


                                                2
relief under the CARES Act. Prior to the COVID-19 pandemic, the BOP had discretion to release

inmates who had served at least 90% of their sentence to home confinement to assist the inmate

with post-incarceration community reentry. 18 U.S.C. §3624(c)(1)-(2). “Home confinement” does

not mean the person returns to normal life; rather, it means that the person is subject to strict

monitoring and restrictions by the Court and Probation Office for the remainder of their custodial

sentence. The home confinement statute not only authorizes, but in fact urges, BOP to “place

prisoners with lower risk levels and lower needs on home confinement for the maximum amount

of time permitted under this paragraph.” 18 U.S.C. §3624(c)(2). Under normal circumstances, the

“maximum amount of time permitted” is 10% of the inmate’s sentence or six months, whichever

is shorter. Id.

        On March 27, 2020, President Trump signed the CARES Act into law in response to the

COVID-19 pandemic, expanding the scope of the home confinement statute. The CARES Act

authorized the Attorney General to remove the time limits on home confinement under 18 U.S.C.

§3624(c)(1)-(2). It permits the BOP to release inmates to home confinement even if they have not

served 90% of their sentence, or if they have more than six months left to serve. Specifically, the

CARES Act provides:

                  During the covered emergency period, if the Attorney General finds
                  that emergency conditions will materially affect the functioning of
                  the Bureau, the Director of the Bureau may lengthen the amount of
                  time for which the Director is authorized to place a prisoner in home
                  confinement . . ., as the Director deems appropriate.

See H.R. 748 §6002 at Div. B, Tit. II, Sec. 12003(b)(2).

        On April 3, 2020, Attorney General Barr issued a memorandum in which he made the

requisite finding that emergency conditions will materially affect the functioning of the BOP.


                                                   3
Attorney General Barr directed the BOP to release inmates from institutions that are already

overcome by COVID-19, naming three facilities in particular and extending the order to “similarly

situated facilities where you determine that COVID-19 is materially affecting operations.” FCI

Gilmer, where Stargell is incarcerated, has already seen several staff members contract the

coronavirus, causing the facility to fall under the Attorney General’s directive.

       At FCI Gilmer, no inmates or staff are currently infected. Vaccines have arrived, and 141

staff members are vaccinated. Of 1,509 total inmates at FCI Gilmer 1,037 are vaccinated. There

has been one inmate death, but 293 inmates and 73 staff members have recovered from COVID.

       Under the CARES Act and the Attorney General’s directive, because FCI Gilmer’s

operations have been materially affected by COVID-19, the BOP now has the authority to transfer

Stargell to home confinement to serve the remainder of his sentence, followed by supervised

release.

       COVID-19 is a viral disease for which there is currently neither treatment nor cure. It is

highly infectious and particularly likely to spread among populations where individuals are

incapable of remaining physically distant from one another. Among viral diseases, the mortality

rate for COVID-19 is high.

       Public health experts have warned that incarcerated individuals “are at special risk of

infection” and are “less able to participate in proactive measures to keep themselves safe.”

Achieving a Fair and Effective COVID-19 Response: An Open Letter to Vice-President Mike

Pence, and Other Federal, State, and Local Leaders from Public Health and Legal Experts in the

United States (March 2, 2020), at https://bit.ly/2W9V6oS. Prior to the vaccine, the conditions in

BOP facilities provided a hospitable environment for COVID-19 to spread. Joseph A. Bick,


                                                 4
Infection Control in Jails and Prisons, Clinical Infectious Diseases 45(8): 1047-1055 (2007),

available at https://doi.org/10.1086/521910; Vice, Sick Staff, Inmate Transfers, and No Tests: How

the U.S. is Failing Federal Inmates as Coronavirus Hits (Mar. 24, 2020), available at

https://www.vice.com/en_us/article/jge4vg/sick-staff-inmate-transfers-and-no-tests-how-the-us-

is-failing-federalinmates-as-coronavirus-hits.

       As a result of these concerns, on May 18, 2020, the Department of Justice issued internal

guidance which directs that the Government concede that defendants who have certain CDC risk

factors can establish “extraordinary and compelling reasons” that warrant a reduction in sentence.

(See Government’s Supplemental Response, United States v. Albert M. Firebaugh IV, No. 16-

20341 (S.D. Fla June 1, 2020), ECF 43.

II.    Analysis

       Defendant asks the Court to grant him a reduction in sentence as permitted by 18 U.S.C. §

3582(c)(1)(A)(i) and to consider what he alleges are extraordinary and compelling reasons for

doing so. Section 603(b) of the First Step Act, which was signed into law on December 21, 2018,

modified 18 U.S.C. § 3582 to allow a defendant to bring a motion on his or her own behalf either

“[1] after the defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or [2] the lapse of 30 days from the

receipt of such request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C.

§ 3582(c)(1)(A); Pub L. No. 115-391, 132 Stat. 5194; see also United States v. Alam, 960 F.3d

831, 833-34 (6th Cir. 2020) (“If the Director of the Bureau of Prisons does not move for

compassionate release, a prisoner may take his claim to court only by moving for it on his own

behalf. To do that, he must fully exhaust all administrative rights to appeal with the prison or wait


                                                 5
30 days after his first request to the prison,” and “[p]risoners who seek compassionate release have

the option to take their claim to federal court within 30 days, no matter the appeals available to

them”) (internal quotation marks omitted) (alterations adopted).

        A district court has limited authority to modify a sentence. “Generally speaking, once a

court has imposed a sentence, it does not have the authority to change or modify that sentence

unless such authority is expressly granted by statute.” United States v. Hammond, 712 F.3d 333,

335 (6th Cir. 2013). Section 3582(c)(1)(A) grants such authority in certain limited circumstances.

It provides in part:

        The court may not modify a term of imprisonment once it has been imposed except
        that—in any case—the court … may reduce the term of imprisonment (and may
        impose a term of probation or supervised release with or without conditions that
        does not exceed the unserved portion of the original term of imprisonment), after
        considering the factors set forth in [18 U.S.C.] § 3553(a) to the extent that they are
        applicable, if it finds that extraordinary and compelling reasons warrant such a
        reduction … and that such a reduction is consistent with applicable policy
        statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i).

        Thus, the Court can modify a term of imprisonment if it finds that (1) “extraordinary and

compelling reasons warrant such a reduction,” (2) “such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission,” and (3) such a reduction is appropriate

“after considering the factors set forth in § 3553(a) to the extent that they are applicable.” 18 U.S.C.

§ 3582(c)(1)(A)(i); see also United States v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020);

United States v. Spencer, No. 20-3721, 2020 U.S. App. LEXIS 28051, at *4, 2020 WL 5498932

(6th Cir. Sept. 2, 2020).

        While judges “have full discretion to define ‘extraordinary and compelling’ without

consulting the policy statement § 1B1.13.” United States v. Jones, No. 20-3701, – F.3d –, 2020

                                                   6
WL 6817488 at *9 (6th Cir. November 20, 2020), the Court references U.S.S.G. § 1B1.13 for

guidance. Therein, the Sentencing Commission identifies four circumstances in which

“extraordinary and compelling reasons” may exist. See 28 U.S.C. § 994(t) (“The Commission, in

promulgating general policy statements regarding the sentencing modification provisions in §

3582(c)(1)(A) of Title 18, shall describe what should be considered extraordinary and compelling

reasons for sentence reduction, including the criteria to be applied and a list of specific examples”).

United States Sentencing Commission, Guidelines Manual, § 1B1.13, at cmt. n.1 (Nov. 1, 2018)

(Reduction in Term of Imprisonment Under 18 U.S.C. § 3582(c)(1)(A) (Policy Statement)). Those

four circumstances are: (A) Medical Condition of the Defendant; (B) Age of the Defendant; (C)

Family Circumstances; and (D) other extraordinary and compelling reasons. Id. Each of the four

circumstances has its own parameters. Id. Commentary also confirms that, “[p]ursuant to 28 U.S.C.

§ 994(t), rehabilitation of the defendant is not, by itself, an extraordinary and compelling reason

for purposes of this policy statement.” Id. at cmt. n.3; see also United States v. Keefer, No. 19-

4148, 2020 U.S. App. LEXIS 32723, at *6-7, 2020 WL 6112795 (6th Cir. Oct. 16, 2020) (“[i]n

Application Note 1 to § 1B1.13, the Commission also listed the ‘extraordinary and compelling

reasons’ that might entitle a defendant to a sentence reduction”).

       The policy statement also encourages the Court to consider whether the defendant is “a

danger to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).”

Id.; see also Kincaid, 802 F. App’x at 188; Spencer, 2020 U.S. App. LEXIS 28051, at *4 (“[t]he

district court must also find that the defendant is not a danger to the safety of any other person or

to the community”) (internal quotation marks omitted). Section 3142(g) provides factors to be

considered in making that “danger to the safety” determination.


                                                  7
       Specifically, 18 U.S.C. § 3142(g) states:

               (g) Factors to be considered. The judicial officer shall, in
               determining whether there are conditions of release that will
               reasonably assure the appearance of the person as required and the
               safety of any other person and the community, take into account
               the available information concerning—

               (1) the nature and circumstances of the offense charged, including
               whether the offense is a crime of violence, a violation of § 1591
               [18 USCS § 1591], a Federal crime of terrorism, or involves a
               minor victim or a controlled substance, firearm, explosive, or
               destructive device;

               (2) the weight of the evidence against the person;

               (3) the history and characteristics of the person, including—

               (A) the person’s character, physical and mental condition, family
               ties, employment, financial resources, length of residence in the
               community, community ties, past conduct, history relating to drug
               or alcohol abuse, criminal history, and record concerning
               appearance at court proceedings; and

               (B) whether, at the time of the current offense or arrest, the person
               was on probation, on parole, or on other release pending trial,
               sentencing, appeal, or completion of sentence for an offense under
               Federal, State, or local law; and(4) the nature and seriousness of
               the danger to any person or the community that would be posed by
               the person’s release. In considering the conditions of release
               described in subsection (c)(1)(B)(xi) or (c)(1)(B)(xii) of this
               section, the judicial officer may upon his own motion, or shall
               upon the motion of the Government, conduct an inquiry into the
               source of the property to be designated for potential forfeiture or
               offered as collateral to secure a bond, and shall decline to accept
               the designation, or the use as collateral, of property that, because of
               its source, will not reasonably assure the appearance of the person
               as required.

18 U.S.C. § 3142(g); see also United States v. Jones, No. 20-3748, 2020 U.S. App. LEXIS 32451,

at *4-5 (6th Cir. Oct. 14, 2020).

       The factors set forth in § 3553(a) “include, among others, ‘the nature and circumstances of

                                                   8
the offense’; the defendant’s ‘history and characteristics’; the need for the sentence imposed to

reflect the seriousness of the offense, provide just punishment, and afford adequate deterrence; and

the need to avoid unwarranted sentencing disparities.” Jones, 2020 U.S. App. LEXIS 32451, at *6

(quoting 18 U.S.C. § 3553(a)(1), (2), (6)).

       Moreover, “compassionate release is discretionary, not mandatory.” United States v.

Chambliss, 948 F.3d 691, 693 (5th Cir. 2020); see also 18 U.S.C. § 3582(c)(1)(A)(i) (stating that

a court “may” reduce the term of imprisonment); Keefer, 2020 U.S. App. LEXIS 32723, at *7

(“The statute’s plain text makes evident the discretionary nature of a compassionate-release

decision,” and “the statute lists factors that, when present, permit a district court to reduce a

sentence”) (emphasis in original).

       The Bureau of Prisons has taken significant measures to protect inmates. On March 13,

2020, in accordance with its Coronavirus (COVID-19) Action Plan, BOP began to modify its

operations to minimize the risk of COVID-19 transmission into and inside its facilities. Since that

time, BOP has repeatedly revised the Action Plan to address the crisis. Beginning November 25,

2020, BOP implemented Phase Nine of the Action Plan, which currently governs operations.

https://sallyport.bop.gov/co/hsd/infectious disease/COVID19/index.jsp. The current operations

plan follows all national guidelines and requires that, upon intake, all inmates be secured in their

assigned quarters for a period of at least 14 days in order to stop spread of the disease. Inmates are

required to wear masks at all times except eating and sleeping. Three washable cloth masks have

been provided to each inmate. Only limited movement is afforded to facilitate commissary,

laundry, showers, telephone, and computer access. Further, BOP has severely limited movement

of inmates and detainees among its facilities. Symptomatic inmates and asymptomatic inmates


                                                  9
with a risk of exposure are placed in quarantine until cleared by medical staff. Social visits, where

allowed, are non-contact. See www.bop.gov/coronavirus/COVID19_status.jsp. (Telephone

minutes have been increased from 300 a month to 500, with no charge.) Finally, inmates and staff

are being vaccinated.

          In an effort to assist inmates who are most vulnerable to the disease and pose the least

threat to the community, BOP is also exercising greater authority to designate inmates for home

confinement. On March 26, 2020, the Attorney General directed BOP to prioritize transferring

inmates to home confinement in appropriate circumstances when those inmates are vulnerable to

COVID-19 under the CDC risk factors.

          As of mid-October 2020, the CDC has concluded that individuals with certain conditions

such as smoking, Type II diabetes, chronic heart problems, cancer, immuno-compromised due to

organ transplant, and obesity “are at an increased risk for severe illness from COVID . . .”

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (last accessed October 27, 2020). During the current COVID-19 pandemic, an

inmate who presents one of the risk factors on that list, as confirmed by medical records, and who

is not expected to recover from that condition, would satisfy the extraordinary and compelling

prong of the compassionate release policy statement -- even if that condition in ordinary times

would not allow compassionate release.

          Conversely, the CDC has opined that “there are limited data and information about the

impact of [other] underlying medical conditions and whether they increase the risk for severe

illness       from      COVID-19.”        https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last accessed October 27, 2020). People who


                                                 10
fall into this category and “might be at an increased risk for severe illness” include individuals

with moderate to severe asthma. Id. Given the lack of data concerning these conditions, their

interaction with COVID is speculative and would not at this time satisfy the extraordinary and

compelling criteria of the policy statement.

       A subsequent memorandum from the Attorney General on April 3, 2020 further directed

BOP to expand the range of inmates eligible for home confinement, as authorized by the CARES

Act. See § 12003(b) (2) of the Coronavirus Aid, Relief, and Economic Security Act (“CARES

Act”), Pub. L. No. 116-136, enacted March 27, 2020. In assessing whether home confinement is

appropriate for a particular inmate, BOP weighs numerous factors, including the inmate’s medical

conditions, age, crime of conviction, and conduct while in prison; conditions in the inmate’s

particular institution; availability of post-release transportation, housing and supervision for the

inmate; and the inmate’s risk from COVID-19 if released. Prior to releasing an inmate, BOP is

directed to implement a fourteen-day quarantine in order to protect the community.

       BOP asserts it is devoting all available resources to executing the Attorney General’s

directives, and that it is systematically assessing the inmate population to determine which inmates

are most appropriate for transfer. From the Attorney General's memo on March 26, 2020 until

November 6, 2020, the BOP placed 7,766 inmates on home confinement. See

www.BOP.gov/coronavirus (accessed November 6, 2020). By January 29, 2021, 7,837 were on

home confinement; but counting those who had completed their home confinement, along with

those currently on it, that number was 21,069. (id. accessed January 29, 2021).

       BOP claims its home confinement program provides a centralized, consistent mechanism

for identifying prisoners for whom home confinement is most appropriate. The Court hopes the


                                                11
resulting reduction in prison population will benefit all remaining prisoners. The Courts hesitates

to augment a systematic effort by granting compassionate release to prisoners who may be less

deserving than others nationally, and without the capacity to conduct the comprehensive and

consistent review that can be undertaken by BOP.

       The Court may only reduce a sentence pursuant to 18 U.S.C. § 3582(c)(1)(A) if, “after

considering the factors set forth in § 3553(a) to the extent that they are applicable,” the Court “finds

that” “extraordinary and compelling reasons warrant such a reduction” “and that such a reduction

is consistent with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(1)(A). Congress directed that the Sentencing Commission adopt policies regarding

“what should be considered extraordinary and compelling reasons for sentence reduction.” 28

U.S.C. § 994(a)(2)(C) & (t). The Sentencing Commission fulfilled Congress’s directive by issuing

U.S.S.G. § 1B1.13. The policy statement provides for reduction of a sentence, after considering

the § 3553(a) factors, if (i) “extraordinary and compelling reasons warrant the reduction;” (ii) “the

defendant is not a danger to the safety of any other person or to the community, as provided in 18

U.S.C. § 3142(g);” and (iii) “the reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13.

       The policy statement includes an application note that specifies the types of medical

conditions that qualify as “extraordinary and compelling reasons.” First, that standard is met if the

defendant is “suffering from a terminal illness,” such as “metastatic solid-tumor cancer,

amyotrophic lateral sclerosis (ALS), end-stage organ disease, [or] advanced dementia.” U.S.S.G.

§ 1B1.13, cmt. n.1(A)(i). Second, the standard is met if the defendant is:

                       (I) suffering from a serious physical or medical condition,


                                                  12
                     (II) suffering from a serious functional or cognitive
               impairment, or

                      (III) experiencing deteriorating physical or mental health
               because of the aging process,

               that substantially diminishes the ability of the defendant to provide
               self-care within the environment of a correctional facility and from
               which he or she is not expected to recover.

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii). The application note also sets out other conditions and

characteristics that qualify as “extraordinary and compelling reasons” related to the defendant’s

age and family circumstances. U.S.S.G. § 1B1.13, cmt. n.1(B)-(C). Finally, the note recognizes

the possibility that BOP could identify other grounds that amount to “extraordinary and compelling

reasons.” U.S.S.G. § 1B1.13, cmt. n.1(D).

       Because the Sentencing Commission’s policy statement defines “extraordinary and

compelling reasons” to include only certain specified categories of medical conditions, to state a

cognizable basis for a sentence reduction based on a medical condition, a defendant first must

establish that his condition falls within one of the categories listed in the policy statement. If a

defendant’s medical condition does not fall within one of the categories specified in the application

note (and no other part of the application note applies), his or her motion will be denied.

       The mere existence of the COVID-19 pandemic, which poses a general threat to every non-

immune person in the country, does not fall into either of those categories and therefore could not

alone provide a basis for a sentence reduction. The categories encompass specific serious medical

conditions afflicting an individual inmate, not generalized threats to the entire population. “[T]he

mere existence of COVID-19 in society and the possibility that it may spread to a particular prison

alone cannot independently justify compassionate release.” United States v. Raia, 954 F.3d 594,


                                                 13
597 (3d Cir. 2020). To classify COVID-19 without further extenuating circumstances as an

extraordinary and compelling reason would be wrong and would be detrimental to B.O.P.’s

organized and comprehensive anti-COVID-19 regimens.

       That does not mean, however, that COVID-19 is irrelevant to a court’s analysis of a motion

under § 3582(c) (1) (A). If an inmate has a chronic medical condition that has been identified by

the CDC as elevating the inmate’s risk of becoming seriously ill from COVID-19, that condition

may satisfy the standard of “extraordinary and compelling reasons.” Under these circumstances, a

chronic condition (i.e., one “from which [the defendant] is not expected to recover”) reasonably

could be found to be “serious” and to “substantially diminish[ ] the ability of the defendant to

provide self-care within the environment of a correctional facility,” even if that condition would

not have constituted an “extraordinary and compelling reason” absent the risk of COVID-19.

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii)(I). But as part of its analysis of the totality of circumstances,

the Court should consider whether the inmate is more likely to contract COVID-19 if he or she is

released than if he or she remains incarcerated. That will typically depend on the inmate’s proposed

release plans and whether a known outbreak has occurred at his or her institution.

       Here, Stargell has attached medical records that indicate that he once suffered a possible

eye infection and later had issues with wisdom teeth. ECF 888-91. The CDC has reached no

conclusions concerning the interaction between these ailments and COVID-19. Because it is

speculative at this time that he faces severe danger from the interaction of COVID-19 and his

confirmed conditions, Stargell has not established an extraordinary and compelling reason for a

reduction in a sentence.

       Even if Stargell satisfied the “extraordinary and compelling reasons” inquiry, relief is


                                                14
unwarranted considering the factors set forth in 18 U.S.C. § 3553(a). See § 3582(c)(1)(A); United

States v. Chambliss, 948 F.3d 691, 694 (5th Cir. 2020). The nature and circumstances of Stargell’s

crime weighs against relief. This Defendant committed a serious offense, attempting to traffic a

large amount of drugs.

       Stargell’s history and characteristics also suggest that this motion should be denied. Prior

to this offense, he has multiple convictions for drug distribution. Similarly, the need to avoid

sentencing disparities and the need to ensure just punishment weigh against relief.

       The Court recognizes it is extraordinarily difficult to combat the spread of COVID-19

within a prison, as both courts and the CDC have recognized. United States v. Gardner, No. 14-

cr-20735-001, 2020 U.S. Dist. LEXIS 129160, at *4–*5 (E.D. Mich. July 22, 2020). Even under

otherwise ideal circumstances, prison conditions prevent the kind of physical distancing necessary

to prevent the spread of this virus. Id. However, as of January 15, 2021, the BOP administered

17,189 doses of the vaccine. One dose has been administered to 7,576 staff and 5,457 inmates. A

completed series of two doses have been administered to 1,027 staff and 1,051 inmates.

https://www.bop.gov/resources/news/20210116_COVID_vaccine_efforts_commended.jsp.

       Stargell has proposed a release plan that appears feasible. But the need for the sentence

imposed to “provide the defendant with…medical care…in the most effective manner,” 18 U.S.C.

§ 3553(a)(2)(D), does not weigh in favor of granting this motion to reduce the sentence. The spread

of COVID-19 at FCI Gilmer is shrinking and Stargell’s identified health risks are not known to

exacerbate his risk should he contract the disease. Cf. United States v. Williams-Bethea, No. 18-

cr-78, 2020 U.S. Dist. LEXIS 96651, at *10–*11 (S.D.N.Y. June 2, 2020); United States v.

Rodriguez, No. 2:03-cr-271, 2020 U.S. Dist. LEXIS 58718, at *32 (E.D. Pa. Apr. 1, 2020).


                                                15
       Moreover, factors in §§ 3553(a)(2)(A), (B) and (a)(6) counsel against reducing the sentence

under these circumstances. First, Stargell was only sentenced in 2017. His current projected release

date is not until 2026.

       The time Stargell has served in prison has achieved only a little of the original sentence’s

retributive, deterrent, and incapacitate purpose. Defendant’s continued detention now does not

pose danger of serious injury and death, so the Court cannot say it is a risk grossly disproportionate

to Stargell’s conduct of conviction. Cf. Williams-Bethea, 2020 U.S. Dist. LEXIS 96651, at *12.

Because of the seriousness of the offense, and because it would present a risk to the public,

compassionate release is not warranted here.

       Even when a defendant is able to demonstrate a potentially “extraordinary and compelling

reason,” compassionate release is not necessarily appropriate. Under the applicable policy

statement, the Court must deny a sentence reduction unless it determines the defendant “is not a

danger to the safety of any other person or to the community.” U.S.S.G. § 1B1.13(2). Additionally,

the Court must consider the § 3553(a) factors, as “applicable,” as part of its analysis. See §

3582(c)(1)(A); United States v. Chambliss, 948 F.3d 691, 694 (5th Cir. 2020). Here, “the nature

and circumstances” of Defendant’s crime weighs against relief at this point. 18 U.S.C. §

3553(a)(1).

       Stargell’s “history and characteristics” likewise do not support relief. 18 U.S.C. §

3553(a)(1). The need for the sentence to reflect the seriousness of the offense, afford adequate

deterrence, and protect the public similarly cuts against relief. See 18 U.S.C. § 3553(a)(2). In view

of the § 3553 sentencing factors, compassionate release is improper here. See § 3582(c)(1)(A).

III.   CONCLUSION


                                                 16
       Defendant does not meet the requirements necessary to be granted relief under 18 U.S.C.

§ 3582(c)(1)(A). Thus, the Court DENIES Motion for a Reduction of Sentence Under the

Compassionate Release Provisions Pursuant to 18 U.S.C. 3582(c)(1)(A) and the First Step Act of

2018. ECF 224.

       DONE and ORDERED in Dayton, Ohio on Wednesday, June 23, 2021.



                                                  s/Thomas M. Rose
                                                  ________________________________
                                                  THOMAS M. ROSE
                                                  UNITED STATES DISTRICT JUDGE




                                             17
